Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-13, 15-17, 19-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110128584 to Kuroshima in view of US Patent Application Publication Pub. No. US 20060279780 to Anno further in view of US Patent No. 8259335 to Lankreijer further in view of Well Known Prior Art.

       Regarding claim 1, Kuroshima discloses an information processing apparatus comprising (paragraph 88-89; HF server 20 (information processing apparatus)): 
      a processor configured to (paragraph 105-106; CPU 101 of HF server): 
         acquire a plurality of pieces of work instruction information stored in a specific folder and a plurality of pieces of target information, each piece of target information 
         change an order of the acquired pieces of work instruction information such that the acquired pieces of target information corresponding to the acquired pieces of work instruction information are subjected to the image formation in a predetermined order (paragraph 161-162, 166, 168-170; after the JDF files 41a, 42a are acquired, the order of the JDF files 41a, 42a and PDF files 41, 42 are changed such that job 50a that includes the JDF file 41a is placed first and job 51a that includes JDF file 42a is second in transmission queue even though JOB 52a was second in processing; the PDF files File 1 is printed first followed by PDF File 2 in the changed order associated with changed order of the JOB files 50a, 51a in the print queue of the image forming apparatus 37); 
         store the acquired pieces of work instruction information in the predetermined order in a queue (paragraph 105, 107, 160-162, 166-170; the acquired JDF files that were in the hot folder 46 and the acquired PDF files are combined as job files 50a to 52a and ordered based on the entry file numbers for each of the job files and are stored in the transmission queue in that order; after the JDF files 41a, 42a are acquired, the order of the JDF files 41a, 42a and PDF files 41, 42 are changed such that job 50a that includes the JDF file 41a is placed first and job 51a that includes JDF file 42a is second in transmission queue even though JOB 52a was second in processing); 
         perform a process of sequentially, in the predetermined order, moving the pieces of work instruction information from the queue to a target queue from which an image forming apparatus takes the pieces of target information corresponding to the moved pieces of work instruction information (paragraph 6, 101-102, 167-170, 186-188; JDF print jobs consisting of JDF file (work file) and PDF file are ordered (sorted) and sequentially moved from transmission queue to the print queue (target queue); paragraph 102; MFP (image forming apparatus) takes print jobs from the print queue and prints the job based on the PDF file (target information) associated with the moved JDF file).

Kuroshima discloses to determine whether a print command based on one of the moved pieces of work instruction information has been taken into the image forming apparatus after the process of sequentially moving the one of the moved pieces of work instruction information (paragraph 91, 186-188; job ticket provides instruction of job (print command); after JDF jobs are moved and stored in the print queue in sorted order, it is determined in step s168 if there still remains a JDF job that has not been taken for printing in the MFP; if print queue is empty, the job is taken).
However Kuroshima does not disclose moving the pieces of work instruction information to a target folder from which an image forming apparatus takes the pieces of target folder. 
         Anno discloses moving the pieces of work instruction information to a target folder from which an image forming apparatus takes the pieces of target information and to determine whether a print command based on one of the moved pieces of work instruction information has been taken into the image forming apparatus based on detecting whether at least one of (1) the one of the moved pieces of work instruction information and (ii) a stored piece of target information corresponding to the one of the moved pieces of work instruction information remains in the target folder (paragraph 217-218, 219-222, 227-232; document data file including description file (JDF) (work instruction) can be moved together to the target hot folder from which the image forming apparatus takes print jobs; the JDF file provides instruction on how to send document data to the image forming apparatus; in step s2508 it is determined whether document data (target information) associated with JDF description file stored in the hot folder has been taken to the image forming apparatus by determining whether the document data to be processed remains in the target folder; if previous document data remains in hot folder then next document data cannot be input into the hot folder; paragraph 195-197; print commands associated with printing order sent from hot folder to image forming apparatus).
Kuroshima as taught by Anno to provide target folder for moving job data that is used by image forming apparatus for taking job data and further provide determination of job data in the target folder.
        The motivation to combine the references is to prevent a new job file from being placed in the hot folder of the printer while there is previous print job file being processed for that printer in the hot folder thereby reducing the load on the processing in the hot folder (paragraph 189, 220-222).
Kuroshima discloses using date/time for entry of PDF file (paragraph 114). However Kuroshima in view of Anno does not disclose wherein the predetermined order being based on a file creation time of the acquired pieces of work instruction information.
        Lankreijer discloses wherein the predetermined order being based on a file creation time of the acquired pieces of work instruction information (column 5 , lines 48-51; column 6, lines 6-12; column 10, lines 21-41; column 12, lines 24-31; incoming print jobs stored in directory 7 are monitored; the print jobs in directory 7 are acquired and sorted based on file access time (file creation time) that is time of creation of the files of job).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima in view of Anno as taught by Lankreijer to provide ordering of acquired job data based on time for processing by printer.


However, the Examiner takes Official Notice of the fact that including file creation date was notoriously well known in the art before the invention was effectively filed.  The file creation date information will help user determine date of file creation if user want to know what day it was created.
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the file access time of Lankreijer to include file creation date in addition to time. The motivation to do so is that when plurality of files are created on different dates, they will be sorted based on date information in addition to time information.




       Regarding claim 5, Kuroshima discloses the information processing apparatus according to claim 1, wherein the specific folder is a folder provided for each of the image forming apparatuses (paragraph 117, 188, 200-201, 205; each of the HF have designation of destination MFP).





       Regarding claim 20, Kuroshima discloses an information processing apparatus (paragraph 88-89; HF server 20 (information processing apparatus)) comprising:
       means for acquiring a plurality of pieces of work instruction information (limitation interpreted under 35 U.S.C. 112(f) as the processor/CPU: paragraph 105-106; CPU 101 of HF server) stored in a specific folder and a plurality of pieces of target information, each piece of target information being a target of image formation and that corresponds to a piece of work instruction information (paragraph 160, 185-186, 188; HF server acquires the JDF file (work instruction) and corresponding PDF file (target information) as printing target from the client; paragraph 13-14, 103, 114, 125, 160, 165; hot folder in client application 46 is specific folder that stores JDF related management information that provides the JDF file data; paragraph 165-169; the plurality of JDF file 41a, 42a are acquired by the application 4a of the HF server 20; the plurality of PDF file 41, 42 (target of image formation) are acquired by the application 4a of the HF server 20; Fig. 13 shows correspondence of JDF file 41a with PDF file 41);
        means for changing an order of the acquired pieces of work instruction information (limitation interpreted under 35 U.S.C. 112(f) as the processor/CPU: paragraph 105-106; CPU 101 of HF server) such that the acquired pieces of target information corresponding to the acquired pieces of work instruction information are subjected to the image formation in a predetermined order (paragraph 161-162, 166, 168-170; after the JDF files 41a, 42a are acquired, the order of the JDF files 41a, 42a and PDF files 41, 42 are changed such that job 50a that includes the JDF file 41a is placed first and job 51a that includes JDF file 42a is second in transmission queue even though JOB 52a was second in processing; the PDF files File 1 is printed first followed by PDF File 2 in the changed order associated with changed order of the JOB files 50a, 51a in the print queue of the image forming apparatus 37); 
        means for storing (limitation interpreted under 35 U.S.C. 112(f) as the processor/CPU: paragraph 105-106; CPU 101 of HF server) the acquired pieces of work instruction information in the predetermined order in a queue (paragraph 105, 107, 160-162, 166-170; the acquired JDF files that were in the hot folder 46 and the acquired PDF files are combined as job files 50a to 52a and ordered based on the entry file numbers for each of the job files and are stored in the transmission queue in that order; after the JDF files 41a, 42a are acquired, the order of the JDF files 41a, 42a and PDF files 41, 42 are changed such that job 50a that includes the JDF file 41a is placed first and job 51a that includes JDF file 42a is second in transmission queue even though JOB 52a was second in processing);
         means for performing a process of sequentially, in the predetermined order, moving the pieces of work instruction information (limitation interpreted under 35 U.S.C. 112(f) as the processor/CPU: paragraph 105-106; CPU 101 of HF server) from the queue to a target queue from which an image forming apparatus takes the 

Kuroshima discloses means to determine whether a print command based on one of the moved pieces of work instruction information has been taken into the image forming apparatus after the process of sequentially moving the one of the moved pieces of work instruction information (paragraph 91, 186-188; job ticket provides instruction of job (print command); after JDF jobs are moved and stored in the print queue in sorted order, it is determined in step s168 if there still remains a JDF job that has not been taken for printing in the MFP; if print queue is empty, the job is taken).
However Kuroshima does not disclose moving the pieces of work instruction information to a target folder from which an image forming apparatus takes the pieces of target information and means for determining whether a print command based on a moved piece of work instruction information has been taken into the image forming apparatus based on detecting whether at least one of (i) the one of the moved pieces of work instruction information and (ii) a stored piece of target information corresponding to the one of the moved pieces of work instruction information remains in the target folder.
        Anno discloses moving the pieces of work instruction information to a target folder from which an image forming apparatus takes the pieces of target information and 

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima as taught by Anno to provide target folder for moving job data that is used by image forming apparatus for taking job data and further provide determination of job data in the target folder.
        The motivation to combine the references is to prevent a new job file from being placed in the hot folder of the printer while there is previous print job file being 
Kuroshima discloses using date/time for entry of PDF file (paragraph 114). However Kuroshima in view of Anno does not disclose wherein the predetermined order being based on a file creation time of the acquired pieces of work instruction information.
        Lankreijer discloses wherein the predetermined order being based on a file creation time of the acquired pieces of work instruction information (column 5 , lines 48-51; column 6, lines 6-12; column 10, lines 21-41; column 12, lines 24-31; incoming print jobs stored in directory 7 are monitored; the print jobs in directory 7 are acquired and sorted based on file access time (file creation time) that is time of creation of the files of job).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima in view of Anno as taught by Lankreijer to provide ordering of acquired job data based on time for processing by printer.
        The motivation to combine the references is to print the print job files based on the order they were created in the source directory so as to maintain order in the source directory (column 6, lines 12-22; column 10, lines 21-41).


However, the Examiner takes Official Notice of the fact that including file creation date was notoriously well known in the art before the invention was effectively filed.  The file 
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the file access time of Lankreijer to include file creation date in addition to time. The motivation to do so is that when plurality of files are created on different dates, they will be sorted based on date information in addition to time information.




Claim 2-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110128584 to Kuroshima in view of US Patent Application Publication Pub. No. US 20060279780 to Anno further in view of US 8259335 to Lankreijer further in view of Well Known Prior Art further in view of US Patent Application Publication Pub. No. US 20030208564 to Miyake.

       Regarding claim 2, Kuroshima discloses the information processing apparatus according to claim 1, wherein the process is a process comprising 
sequentially moving a subsequent piece of work instruction information in the predetermined order from the queue to the target queue (paragraph 6, 101, 167-170, 186-188; JDF print jobs consisting of JDF file (work file) and PDF file are ordered (sorted) and sequentially moved from transmission queue to the print queue (target target folder (paragraph 217-218, 219-222, 227-232; document data file including description file (JDF) (work instruction) can be moved together to the target hot folder).
However Kuroshima in view of Anno does not disclose wherein the process is a process comprising
         in response to each occurrence of one of the moved pieces of work instruction information being deleted from the target folder, sequentially moving a subsequent piece of work instruction information that is subsequent to the deleted piece of work instruction information to the target folder.
        Miyake discloses wherein the process is a process comprising
         in response to each occurrence of one of the moved pieces of work instruction information being deleted from the target folder, sequentially moving a subsequent piece of work instruction information that is subsequent to the deleted piece of work instruction information to the target folder (paragraph 83-86, 91, 117-119; when image file for n=2 (subsequent) is trying to be  transferred to target folder 24 from source folder 12 in s105 and it is determined that work area is not sufficient (due to image file for n=1 in folder 24) the image file n=2 is not transferred ; however if image file for n=1 that is moved to the target folder 24 is processed and sent to printer and deleted from folder 24 then work area is increased resulting in image file for n=2 (subsequent) being transferred to folder 24 (target); paragraph 63; image files printed according to functions associated (work instruction)).
Miyake to provide sequentially moving next files following deletion of files from the target folder.
        The motivation to combine the references is to free up memory space in the target folder by deleting unnecessary print files that have been transferred to the printer such that next print job can be placed in the folder thereby requiring less space to be used by folder and preventing file transfers to folder during print operation to preserve print quality by reducing load on printer (paragraph 118-121).



       Regarding claim 3, Kuroshima discloses the information processing apparatus according to claim 1, wherein the process is a process comprising sequentially moving a subsequent piece of work instruction information in the predetermined order from the queue to the target queue (paragraph 6, 101, 167-170, 186-188; JDF print jobs consisting of JDF file (work file) and PDF file are ordered (sorted) and sequentially moved from transmission queue to the print queue (target queue); paragraph 102; MFP (image forming apparatus) takes print jobs from the transmission queue and prints the job based on the PDF file (target information) associated with the moved JDF file) and Anno discloses moving to the target folder (paragraph 217-218, 219-222, 227-232; document data file including description file (JDF) (work instruction) can be moved together to the target hot folder).
Miyake discloses wherein the process is a process comprising in response to each occurrence of one of the moved pieces of work instruction information being taken into the image forming apparatus, sequentially moving a subsequent piece of work instruction information that is subsequent to the taken piece of work instruction information to the target folder (paragraph 83-86, 91, 117-119; when image file for n=2 (subsequent) is trying to be  transferred to target folder 24 from source folder 12 in s105 and it is determined that work area is not sufficient (due to image file for n=1 in folder 24) the image file n=2 is not transferred ; however if image file for n=1 that is moved to the target folder 24 is processed and taken in to printer and deleted from folder 24 then work area is increased resulting in image file for n=2 (subsequent) being transferred to folder 24 (target); paragraph 63; image files printed according to functions associated (work instruction)).



       Regarding claim 7, Miyake discloses the information processing apparatus according to claim 2, wherein the processor has a first-in-first-out mode and a non-first-in-first-out mode (see Fig. 10 shows operation in first-in-first-out mode; paragraph 86-87, 89, 117-121; after image file corresponding to n=1 entry in transfer table is stored in hot folder 24 and this file is processed and printed, the image file is deleted from hot folder 24; the image file corresponding to n=2 (first work instruction) from transfer table T1 is stored in the hot folder 24 (step s106) on the condition that image file for n=1 has been processed and printed (YES in s153, s155); when image file for n=1 has been .




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110128584 to Kuroshima in view of US Patent Application Publication Pub. No. US 20060279780 to Anno further in view of US 8259335 to Lankreijer further in view of Well Known Prior Art further in view of US Patent Application Publication Pub. No. US 20100149565 to Mori.
       Regarding claim 6, Kuroshima in view of Anno does not disclose the information processing apparatus according to claim 1, wherein the pieces of work instruction 
        Mori discloses wherein the pieces of work instruction information indicate the image forming apparatus which performs the image formation as an attribute of the pieces of work instruction information (paragraph 108-109, 116, 174-175; printer name (indicating printer) is included as attribute of the job ticket (work instruction information)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima in view of Anno as taught by Mori to provide addition of printer information in the work instruction information.
        The motivation to combine the references is to provide user with option for editing the work instruction information in JDF format wherein printer name information can be provided based on displayed information of the job ticket (paragraph 108, 125-127).


Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110128584 to Kuroshima in view of US Patent Application Publication Pub. No. US 20060279780 to Anno further in view of US 8259335 to Lankreijer further in view of Well Known Prior Art further in view of US Patent No. 6513073 to Kawai.
       Regarding claim 9, Kuroshima in view of Anno does not disclose the information processing apparatus according to claim 1, wherein the moving of the pieces of work instruction information to the target folder, includes changing a file name of each piece 
        Kawai discloses wherein the moving of the pieces of work instruction information to the target folder, includes changing a file name of each piece of work instruction information to a unique file name and storing each piece of work instruction information in the target folder with the unique file name (column 6, lines 18-25; server 10 includes CPU 11; column 11, lines 7-31, 38-67; column 12, lines 1-2; in step 44, CPU 11 of server changes file name of the print file (work instruction information) to unique file name including string having the current time/date information and then moves this print file with unique file name to the directory 25 (target folder)).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima in view of Anno as taught by Kawai to provide storage of job data using unique names.
        The motivation to combine the references is to provide print file directory including past printed files with the print files having unique name based on time-stamp information wherein user can select files for reprinting using the time-stamp information and wherein even if the user submitted print files of the same image data with different settings, the print file directory provides unique name for each of these jobs having the same image data and does not overwrite them (column 11, lines 31-67; column 12, lines 1-5).


.



Claim 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110128584 to Kuroshima in view of US Patent Application Publication Pub. No. US 20060279780 to Anno further in view of US 8259335 to Lankreijer further in view of Well Known Prior Art further in view of US Patent Application Publication Pub. No. US 20100097647 to Sakurai.
       Regarding claim 11, Kuroshima in view of Anno does not disclose an information processing system comprising: the information processing apparatus according to claim 1; and an image forming apparatus configured to take each piece of work instruction information from the target folder to perform a process of forming an image, and then delete, from the target folder, each piece of work instruction information for which the process of forming the image is completed.
          Sakurai discloses an image forming apparatus configured to take each piece of work instruction information from the target folder to perform a process of forming an 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima in view of Anno as taught by Sakurai to provide deletion of work instruction information after completion of printing process.
        The motivation to combine the references is to provide options of plurality of types of target folders for the work instruction information wherein each target folder have different mode of print operation including normal and reserved printing wherein even if reserved printing is specified the system can reduce the memory capacity of reserved print jobs by offering users option to switch to normal printing that deletes print jobs immediately upon print completion instead of holding print jobs for long period as in the case of reserved print jobs (paragraph 13-15, 41-44, 72-76).



       Regarding claim 15, see rejection of claim 11.



Claim 12, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110128584 to Kuroshima in view of US Patent Application Publication Pub. No. US 20060279780 to Anno further in view of US 8259335 to Lankreijer further in view of Well Known Prior Art further in view of US Patent Application Publication Pub. No. US 20030208564 to Miyake further in view of US Patent Application Publication Pub. No. US 20100097647 to Sakurai.
       Regarding claim 12, Kuroshima in view of Anno further in view of Miyake does not disclose an information processing system comprising: the information processing apparatus according to claim 2; and an image forming apparatus configured to take each piece of work instruction information from the target folder to perform a process of forming an image, and then delete, from the target folder, each piece of work instruction information for which the process of forming the image is completed.
           Sakurai discloses an image forming apparatus configured to take each piece of work instruction information from the target folder to perform a process of forming an image, and then delete, from the target folder, each piece of work instruction information for which the process of forming the image is completed (paragraph 50, 95; image forming apparatus 203 takes print data (work instruction) from folder 205 and prints; paragraph 41-44; print data (work instruction) stored in hot folder 205 (target) is deleted when printing is completed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima in view of Anno in view of Miyake as taught by Sakurai to provide deletion of work instruction information after completion of printing process.




       Regarding claim 13, see rejection of claim 12. 

       Regarding claim 17, see rejection of claim 12. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20110128584 to Kuroshima in view of US Patent Application Publication Pub. No. US 20060279780 to Anno further in view of US 8259335 to Lankreijer further in view of Well Known Prior Art further in view of US Patent Application Publication Pub. No. US 20100149565 to Mori further in view of US Patent Application Publication Pub. No. US 20100097647 to Sakurai.

Regarding claim 16, Kuroshima in view of Anno further in view of Mori does not disclose an information processing system comprising: the information processing apparatus according to claim 6; and an image forming apparatus configured to take each piece of work instruction information from the target folder to perform a process of forming an image, and then delete, from the target folder, each piece of work instruction information for which the process of forming the image is completed. 
        Sakurai discloses an image forming apparatus configured to take each piece of work instruction information from the target folder to perform a process of forming an image, and then delete, from the target folder, each piece of work instruction information for which the process of forming the image is completed (paragraph 50, 95; image forming apparatus 203 takes print data (work instruction) from folder 205 and prints; paragraph 41-44; print data (work instruction) stored in hot folder 205 (target) is deleted when printing is completed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kuroshima in view of Anno further in view of Mori as taught by Sakurai to provide deletion of work instruction information after completion of printing process.
        The motivation to combine the references is to provide options of plurality of types of target folders for the work instruction information wherein each target folder have different mode of print operation including normal and reserved printing wherein even if reserved printing is specified the system can reduce the memory capacity of reserved print jobs by offering users option to switch to normal printing that deletes print jobs .










Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110258540 to Ueda discloses ordering of document data (see Abstract).
JP 2005222344 to Sugimoto discloses photograph book processing (see Abstract).



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


03/11/2022